                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

ADRIENNE LEWIS                                                       CIVIL ACTION

VERSUS                                                               NO. 16-352-JWD-RLB

EAST BATON ROUGE PARISH, ET AL.

                                                 ORDER

       Before the Court is Plaintiff’s Fourth Motion to Compel the City of Baton Rouge/Parish

of East Baton Rouge (“City-Parish”). (R. Doc. 197). The motion is opposed. (R. Doc. 198).

I.      Background

       Adrienne Lewis, by and on behalf of the minor child L.A.J. (“Plaintiff”), filed this civil

rights action regarding the arrest, incarceration, and death of Lamar Johnson while held at the

East Baton Rouge Parish Prison (“EBRPP”). (R. Doc. 1; R. Doc. 27).

       In the Amended Complaint, Plaintiff alleges that on May 26, 2015, Mr. Johnson was

arrested after a routine traffic stop for tinted windows, held at the EBRPP on an arrest warrant

for a non-violent charge, and sentenced to five days in prison. (R. Doc. 27 at 6-7). Plaintiff

alleges that while confined, Mr. Johnson acquired and consumed synthetic marijuana called

“mojo” and suffered paranoid delusions and extreme emotional distress. (R. Doc. 27 at 7).

Plaintiff alleges that certain Sheriff Defendants later physically attacked and pepper sprayed Mr.

Johnson and moved him to a wing consisting of a row of solitary isolation cells, and that Mr.

Johnson was again attacked while in solitary confinement. (R. Doc. 27 at 9-10). On May 30,

2015, Mr. Johnson was found hanging from his cell bars, and died a few days later at a local

hospital. (R. Doc. 27 at 11).
       Plaintiff alleges that Mr. Johnson “died as a result of both unconstitutional conditions of

confinement and particular individual defendants’ deliberate indifference to Mr. Johnson’s

constitutional rights.” (Doc. 27 at 1). Plaintiff further alleges that the unlawful policies and

practices at the EBRPP include “racial segregation of prisoner living areas, defects in physical

design and manner of operation, including inadequate staffing, inadequate supervision

techniques, poor sightlines, and inadequate monitoring of prisoner living areas that combined to

result in frequent violence and a continuous pattern of constitutional deprivations for the

prisoners in EBRPP, including Mr. Johnson.” (R. Doc. 27 at 16).

       On February 26, 2019, Plaintiff served her Sixth Set of Requests for Production of

Documents to the City-Parish. (R. Doc. 197-3). The City-Parish timely responded. (R. Doc. 197-

4).

       The requests for production sought the employment personnel files for fourteen

individuals, as well as files created by the City-Parish containing documents related to Dr. Rani

Whifield’s work as a medical professional at EBRPP. (R. Doc. 197-3 at 12-13). The City-Parish

objected to the requests on the bases of overbreadth, irrelevant, vagueness, ambiguity, and

confidentiality, but produced the Professional Services Agreement between the City-Parish and

Dr. Whitfield. (R. Doc. 197-4 at 4-10).

       The parties conferred regarding the written discovery on March 28, 2019. (R. Doc. 197-1

at 3). Plaintiff limited her request to the disciplinary and training records in the files, and the

City-Parish produced those records with respect to five individuals. (R. Doc. 197-1 at 3-4). The

City-Parish refuses, however, to produce “the disciplinary and training records of Casani Moton,

Thu Thu Fontenot, Kim Bates, and Michelle Antoine because this group of nurses only came

into contact/had access to Mr. Johnson after his attempted suicide rather than prior to his



                                                   2
attempted suicide” and these post-attempted suicide contacts are not within the scope of

discovery. (R. Doc. 197-5 at 5).

       Plaintiff now seeks an order compelling production of “the training and discipline records

from the personnel files of the nurses who arrived on the scene on May 30, 2015 at 10:25 a.m.

when Mr. Johnson was found hanging from a blanket at the jail.” (R. Doc. 197-1 at 8). Plaintiff

argues that the training of these nurses, particularly how they respond to emergencies and suicide

attempts, is within the scope of discovery even though they are not named defendants. (R. Doc.

197-1 at 7). Plaintiff seeks this information in support of a theory that “lack of proper treatment”

from the responding nurses contributed to Mr. Johnson’s death. (R. Doc. 197-1 at 7).

       In opposition, the City-Parish argues that the discovery sought is not relevant or

proportional to the needs of the case because Plaintiff has not alleged any medical malpractice or

negligence claims against the City-Parish, and Plaintiff’s “deliberate indifference” claims are

limited to other defendants. (R. Doc. 198).

II.    Law and Analysis

       A.      Legal Standards

       “Unless otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Information within this

scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The court must limit the frequency or extent of discovery if it determines that: “(i) the



                                                  3
discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)

the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

26(b)(2)(C).

       “The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

Rule 26(c)’s “good cause” requirement indicates that the party seeking a protective order has the

burden “to show the necessity of its issuance, which contemplates a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements.” In re Terra

Int'l, Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323,

1326 n.3 (5th Cir. 1978)).

       B.      Analysis

       Having considered the arguments of the parties, and the record, the Court concludes that

the disciplinary and training records of Casani Moton, Thu Thu Fontenot, Kim Bates, and

Michelle Antoine fall within the scope of discovery and must be produced.

       In Count 2 of the Amended Complaint, Plaintiff alleges that the City-Parish violated Mr.

Johnson’s rights under the Eight and Fourteenth Amendment “by maintaining policies, patterns

or practices that created unconstitutional conditions of confinement that deprived prisoners,

including Mr. Johnson, of basic human needs, including physical safety and mental health.” (R.

Doc. 27 at 17). Plaintiff specifically alleges that the City-Parish “failed to provide appropriate

medical and mental health services to EBRPP prisoners, including Mr. Johnson, who was

individually harmed by the de facto policies and practices described above and resulted in Mr.



                                                  4
Johnson’s death.” (R. Doc. 27 at 18). These allegations, as well as the allegations in Count 1 and

Count 3, support a finding that the disciplinary and training records of nurses who arrived on the

scene prior to Mr. Johnson’s death are relevant to Plaintiff’s claims. Furthermore, given that the

documents are readily available, the cost of production is low, and the nature of this action, the

Court finds the discovery to be proportional to the needs of the case. Any concerns with respect

to confidentiality can be addressed by production of the documents in accordance with the

protective order in this action. The Court provides no ruling on whether the discovery will

ultimately be admissible.

III.   Conclusion

       For the foregoing reasons,

       IT IS ORDERED that Plaintiff’s Fourth Motion (R. Doc. 197) is GRANTED. The

City-Parish shall produce the disciplinary and training records of Casani Moton, Thu Thu

Fontenot, Kim Bates, and Michelle Antoine within 7 days of the date of this Order.

       Signed in Baton Rouge, Louisiana, on June 17, 2019.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE




                                                 5
